DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-12, 14, and 15 in the reply filed on 09 September 2022 is acknowledged. The traversal is on the ground(s) that the hydrophilic region or Yu ‘682 is not the same as the hydrophilic region of the current application. This is not found persuasive because even if the hydrophilic region of the current application is not the same as the hydrophilic region of Yu ‘682, this is not reflected in the claims. Claim 1 merely recites a hydrophilic region with a sampling port that comes into contact with a liquid sample. There is no recitation of the specific structure and use of the hydrophilic region and sampling port.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 September 2022.
Claim Objections
Claim 7 is objected to because of the following informalities: “the hydrophilic region” in line 3 of claim 7 should read “the at least one hydrophilic region”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-12, 14, and 15 are further rejected due to their dependency to claim 1.
Claim 1 recites “at least one detection unit, located in the hydrophilic region” in line 3. However, [0041] of the PGPUB recites that the at least one detection unit is located on the material layer (emphasis added). Figs. 1-3 also show that the at least detection unit is located on the material layer. However, the originally filed claims recite that the at least one detection unit is located in the hydrophilic region. It is unclear what exactly the metes and bounds of the claim are. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-5, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrow et al. ‘358 (US Pub No. 2004/0238358).
Regarding claim 1, Forrow et al. ‘358 teaches an electrochemical sensor for humoral detection (Title, Abstract), comprising:
a material layer (Fig. 1 electrode support 11 and [0095]), comprising at least one hydrophilic region ([0095] teaches that electrode support 11 may be paper, which one of ordinary skill would understand is hydrophilic as paper absorbs liquid.); and
at least one detection unit, located in the hydrophilic region (Fig. 1 electrodes 16, 18, 20 and [0083]),
wherein the hydrophilic region comprises a sampling port configured to be in contact with a liquid sample to be detected (The area where electrodes 16, 18, and 20 are on the electrode support 11 is interpreted as a hydrophilic region comprising a sampling port, as the area where the electrodes are receives the biological sample.),
the detection unit comprises a working electrode and an opposed electrode disposed apart from each other (Fig. 1 working electrode 18, counter electrode 20 and [0083]; Working electrode 18 and counter electrode 20 are disposed apart from each other.), the working electrode comprises a reaction surface containing a substance configured to have a reaction with an analyte in the liquid sample (Fig. 1 working ink 28 and [0085]), and
the working electrode and the opposed electrode are configured to detect an electrical signal generated by the reaction so as to detect the analyte ([0093].
Regarding claim 2, Forrow et al. ‘358 teaches wherein the at least one hydrophilic region comprises a plurality of hydrophilic regions (Fig. 1 mesh layer 30 and [0100]), and the material layer further comprises a lyophobic region disposed among adjacent ones of the plurality of hydrophilic regions to separate different ones of the plurality of hydrophilic regions from each other (Fig. 1 hydrophobic electrically insulating material 24 and [0084]; The left side of electrode support 11 touches the left side of hydrophobic electrically insulating material 24, which is next to the electrodes 16, 18, 20, opening 26, and small aperture 34. It is noted that lyophobic is solvent hating, or hydrophobic.).
Regarding claim 3, Forrow et al. ‘358 teaches a lyophobic substrate, wherein the material layer is on the lyophobic substrate (Fig. 1 hydrophobic electrically insulating material 24 and [0084]; The left side of electrode support 11 touches the left side of hydrophobic electrically insulating material 24.).
Regarding claim 4, Forrow et al. ‘358 teaches wherein the at least one hydrophilic region comprises a plurality of hydrophilic regions (Fig. 1 mesh layer 30 and [0100]), the plurality of hydrophilic regions are disposed apart from each other on the lyophobic substrate (Electrodes 16, 18, 20, opening 26, and small aperture 34 are apart from each other and hydrophobic insulating material 24.).
Regarding claim 5, Forrow et al. ‘358 teaches wherein the material layer comprises a paper material ([0095]).
Regarding claim 8, Forrow et al. ‘358 teaches a lyophobic layer, located at aside of the material layer away from the detection unit (Fig. 1 hydrophobic electrically insulating material 24 and [0084]; The left side of electrode support 11 touches the left side of hydrophobic electrically insulating material 24, which is next to the electrodes 16, 18, 20, opening 26, and small aperture 34. It is noted that lyophobic is solvent hating, or hydrophobic.).
Regarding claim 9, Forrow et al. ‘358 teaches wherein the detection unit is disposed in a corresponding hydrophilic region (Fig. 1 mesh layer 30 and [0100]), and the reaction surface is in contact with the material layer (If working ink 28 is disposed on working electrode 18 and working electrode 18 is in contact with electrode support 11, then working ink 28 is in contact with electrode support 11.).
Regarding claim 12, Forrow et al. ‘358 teaches wherein the liquid sample comprises saliva ([0109]), and the substance comprises glucose oxidase ([0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forrow et al. ‘358 in view of Debreczeny et al. ‘307 (US Pub No. 2007/0078307).
Regarding claim 6, Forrow et al. ‘358 teaches wherein the paper material comprises filter paper or nano-paper.
Debreczeny et al. ‘307 teaches a layer 14 of a sensor that may be filter paper that may be soaked in, dipped in, or otherwise exposed to the appropriate substance-sensing compounds ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paper material of Forrow et al. ‘358 to be filter paper as Debreczeny et al. ‘307 teaches that this will aid in exposing the layer of the sensor to the substance-sensing compounds.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Forrow et al. ‘358 in view of Huang et al. ‘894 (US Patent No. 6,923,894).
Regarding claim 11, Forrow et al. ‘358 teaches all of the elements of the current invention as mentioned above except for a protection layer located on the sampling port, wherein the protection layer comprises a lyophobic material.
Huang et al. ‘894 teaches a reticular covering layer 13 for protecting the reaction layer 13 and for increasing capillarity with the sample on the electrically insulating layer 10 (Fig. 1 and Column 5 Lines 59-61). The reticular covering layer may be a hydrophilic reticular material or hydrophobic reticular material or metal wire mesh (Column 3 Lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical sensor of Forrow et al. ‘358 to include a protection layer as Huang et al. ‘894 teaches that this will protect the layers that react with the sample.*
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forrow et al. ‘358.
Regarding claim 14, Forrow et al. ‘358 teaches wherein the detection unit further comprises: a reference electrode (Fig. 1 reference electrode 16 and [0088]).
Forrow et al. ‘358 teaches all of the elements of the current invention mentioned above except for wherein the reference electrode is located between the working electrode and the opposed electrode.
Applicant fails to recite the criticality of the positioning of the working electrode, opposed electrode, and the reference electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference electrode of Forrow et al. ‘358 to be located between the working electrode and the opposed electrode as the court has held that the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice (see MPEP 2144.04 VI. C. Rearrangement of Parts).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Forrow et al. ‘358 in view of Liang et al. ‘035 (US Pub No. 2010/0169035).
Regarding claim 15, Forrow et al. ‘358 teaches all of the elements of the current invention as mentioned above except for a driving circuit connected with the working electrode and the opposed electrode respectively and configured to drive the working electrode and the opposed electrode to perform detection.
Liang et al. ‘035 teaches a typical embodiment of a voltage generation or application device supplies a voltage to an input terminal of an operation amplifier. The application of the voltage from the voltage generation or application device to the operational amplifier drives a voltage measured at the counter electrode to be closer to or equal to the voltage applied at the working electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical sensor of Forrow et al. ‘358 to include a driving circuit as Liang et al. ‘035 teaches that it is typical for a driving circuit, or operational amplifier, to drive the working electrode and opposed electrode.
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah et al. ‘272 (US Pub No. 2006/0004272) teaches a long term analyte sensor. Hasegawa et al. ‘234 (US Pub No. 2003/0098234) teaches a biosensor capable of carrying out speedy, highly-sensitive, simple determination of a specific component in a sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791